IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1926
                                Filed January 24, 2018


IN THE INTEREST OF T.O.,
Minor Child,

S.O., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



          A father appeals the district court’s order granting the State’s motion to

quash. AFFIRMED.



          Harold K. Widdison of Harold K. Widdison, P.C., Sioux City, for appellant

father.

          Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

          Marchelle M. Denker of Juvenile Law Center, Sioux City, guardian ad litem

for minor child.



          Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

       The father appeals the district court’s order granting the State’s motion to

quash. The father asserts the court abused its discretion when it granted the

State’s motion in response to his subpoena.

       On September 6, 2016, a child-in-need-of-assistance (CINA) petition was

filed after a physical altercation between the father and his son, T.O. T.O. was

adjudicated CINA and removed from his father’s home on October 27, 2016, and

placed in the custody of the Iowa Department of Human Services (DHS). T.O. was

placed in a foster home in Storm Lake and, subsequently, reported sexual abuse

by one of the other children in the home. T.O. was removed from that home and

placed in a residential facility. On November 3, 2017, the father served a subpoena

on the DHS seeking T.O.’s entire case file, including “all police reports and medical

reports regarding the sexual abuse incident involving T.O.” On November 8, the

State filed a motion to quash that, after a hearing, was granted by the district court.

       Iowa Rule of Civil Procedure 1.1701(4) protects persons subject to a

subpoena, stating, in relevant part:

               a. Avoiding undue burden or expense; sanctions. A party or
       attorney responsible for issuing and serving a subpoena must take
       reasonable steps to avoid imposing undue burden or expense on a
       person subject to the subpoena. The issuing court must enforce this
       duty and impose an appropriate sanction, which may include lost
       earnings and reasonable attorney’s fees, on a party or attorney who
       fails to comply.
               ....
               d. Quashing or modifying a subpoena.
               (1) When required. On timely motion, the issuing court must
       quash or modify a subpoena that:
               1. Fails to allow a reasonable time to comply;
               2. Requires a person who is neither a party nor a party’s
       officer to travel more than 50 miles from where that person resides,
       is employed, or regularly transacts business in person, except that a
                                         3


       person may be ordered to attend trial anywhere within the state in
       which the person is served with a subpoena;
               3. Requires disclosure of privileged or other protected matter,
       if no exception or waiver applies; or
               4. Subjects a person to undue burden.

       The district court has wide discretion in ruling on a motion to quash. Morris

v. Morris, 383 N.W.2d 527, 529 (Iowa 1986). An abuse of discretion occurs when

the trial court exercises its discretion on grounds or for reasons clearly untenable

or to an extent clearly unreasonable. In re Estate of Rutter, 633 N.W.2d 740, 745

(Iowa 2001).    A ground or reason is untenable when it is not supported by

substantial evidence or is based on an erroneous application of the law. Id.

       After a hearing on permanency, the father’s motion to modify prior

dispositional orders, as well as the State’s motion to quash, the district court

summarily sustained the State’s motion. In the ruling on the father’s motion to

reconsider, the court found that the child was to be returned to his father and that

producing more than fourteen months-worth of documents in the entire DHS file

would be unduly burdensome. In addition, the court found the documents sought

held no evidentiary value because “the matter was uncontested and ripe for

dismissal.” Finally, the court determined that the father had been presented with

copies of the case permanency plan and discharge summary and had been invited

to participate in family team meetings where this information was shared. Although

the father questions what the State may be “hiding” from the father, the State

replies, “[T]he material sought here appeared to be of relevance to another case

at another time.” We agree.       Therefore, there was no legitimate reason for

producing the entire DHS file in the current CINA proceeding. Upon our review,
                                         4


we find no abuse of discretion in quashing the subpoena. We affirm pursuant to

Iowa Ct. R. 21.26(1)(a), (d), and (e).

       AFFIRMED.